Van Brunt, P. J.:
The circumstances under which the report in question -was signed by Mr. Morrison, one of the commissioners, having been before this "court in the case' of People ex rel. Comstock v. Morrison (54 App. Div. 262), it is not necessary to rehearse the facts. This *573court there held that the peremptory mandamus, under the pressure of which Hr. Morrison signed the report, was improperly issued, and the order directing its issuance was reversed and the motion for a mandamus denied, which adjudication has been affirmed by the Court of Appeals. Mr. Morrison having signed the report in question in obedience to a mandate of this court and against his own will, and such mandate having been adjudged to have been improper, and it having been adjudged that the application therefor should have been denied, the signature of the report by Mr. Morrison was made while he was under duress, and in law the report never had been signed by such commissioner at the time of the confirmation; ■and, hence, such order of confirmation was irregular and was properly set aside.
The suggestion that the court cannot interfere with the vested rights of infants certainly can have no weight under such circumstances. Infants can get no greater rights than adults where an act is done under circumstances which make it null and void. ■
The order should be affirmed, with costs.
Rumsey, Patterson and McLaughlin, JJ., concurred.
Order affirmed, with costs.